DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that “Rolleston does not refer to gamut references, or of selecting a gamut reference from multiple gamut references based on measured color properties for the set of test colors”, please note that the disclosure teaches the a linearization process being implemented via a set of look-up tables storing the responses of a set of patches (i.e. test colors) generated at a set of input values, where color values (i.e. color gamut) are linearized so that linearly increasing values of colorants produce a linearly increasing colorimetric response, a curve fitting routine is used to map the set of possible input responses to characterized output responses, and new values/references are then used/selected to drive the printer during subsequent use [col. 3, lines 42-66 and col. 5, lines 26-61.]

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rolleston et al. (US Patent 5,416,613 – hereinafter Rolleston.)
Regarding claim 1, 
	Rolleston discloses a printing system [see fig. 1] comprising: 
a printing device [50 in fig. 1] to print a plurality of calibration areas [as seen in fig,. 2] onto a print substrate, the calibration areas corresponding to a set of initial colors and a set of test colors [col. 3, lines 42-66; col. 5, lines 46-61]; 
a measurement interface to receive an indication of measured color properties of the printed calibration areas [col. 3, lines 42-66; col. 5, line 62 – col. 6, line 2]; 
a memory comprising a plurality of gamut references, each gamut reference of the plurality of gamut references comprising data to define a corresponding set of up-sampling parameters for a particular color gamut [col. 4, line 50 – col. 5, line 2; col. 5, line 26 – col. 6, line 32]; and 
a print controller to: 

up-sample, using the set of up-sampling parameters for the selected gamut reference, measured color properties for the set of initial colors to derive up-sampled data [col. 3, lines 42-47; col. 4, line 50 – col. 5, line 2; col. 6, lines 3-32]; and 
generate, using the up-sampled data, a color mapping to be applied to print input data to calibrate the printing system [col. 3, lines 42-47; col. 4, line 50 – col. 5, line 2; col. 6, lines 3-32.]

Regarding claim 2, 
	Rolleston further discloses wherein the printing system is to operate in accordance with an image processing pipeline comprising a color separation stage, and wherein the color mapping is to be applied to the print input data prior to the color separation stage [col. 4, lines 28 – col. 5, line 2.]

Regarding claim 3, 
	Rolleston further discloses wherein the color mapping is to be applied in an RGB color space [col. 4, lines 28 – col. 5, line 2.]

Regarding claim 4, 
	Rolleston further discloses wherein the plurality of gamut references correspond to different print system configurations [col. 3, lines 42-47; col. 4, line 50 – col. 5, line 2; col. 6, lines 3-32.]
Regarding claim 5, 
	Rolleston further discloses wherein the selected gamut reference has a greater sampling density than the set of initial colors [col. 3, lines 42-47; col. 4, line 50 – col. 5, line 2; col. 6, lines 3-32.]

Regarding claim 7, 
	Rolleston further discloses wherein the color mapping follows a locally non-linear relationship [col. 3, lines 42-47; col. 4, line 50 – col. 5, line 2; col. 6, lines 3-32.]

Regarding claim 8, 
	Rolleston discloses a method of calibrating a printing system, comprising: 
printing, with the printing system, a plurality of test patches [as seen in fig. 2] corresponding to a set of initial color sample points and a set of test colors [col. 3, lines 42-66; col. 5, lines 46-61]; 
measuring color properties of the printed plurality of test patches, the measured color properties comprising color properties for the set of initial color sample points and color properties for the set of test colors [col.5, line 26–col.6, line 2]; 
selecting, using the color properties for the set of test colors, a gamut descriptor from a plurality of predefined gamut descriptors, each gamut descriptor of the plurality of gamut descriptors defining a set of up-sampling parameters for a particular color gamut [col. 4, line 50 – col. 5, line 2; col. 5, line 26 – col. 6, line 32]; 
up-sampling, using the set of up-sampling parameters of the selected gamut descriptor, the color properties for the set of initial color sample points to generate up-sampled data [col. 3, lines 42-47; col. 4, line 50 – col. 5, line 2; col. 6, lines 3-32]; and 


Regarding claim 11, 
	Rolleston further discloses wherein the printing system operates in accordance with an imaging pipeline comprising a color separation stage, and 
wherein the color mapping is applied to the print job data prior to the color separation stage [col. 4, lines 28 – col. 5, line 2.]

Regarding claim 12, 
	Rolleston further discloses wherein the plurality of predefined gamut descriptors are associated with different printing system states [since it depends upon the gamut of the printing device; col. 4, line 50 – col. 5, line 2.]

Regarding claim 14, 
	Rolleston further discloses the method comprising applying the color mapping to the print job data to calibrate the printing system [col. 3, lines 42-47; col. 4, line 50 – col. 5, line 2; col. 6, lines 3-32.]

Regarding claim 15, 
	Rolleston discloses a non-transitory computer-readable storage medium comprising computer-readable instructions that, upon execution cause a system comprising a processor to: 

select, using the color properties for the set of selection color nodes, a gamut descriptor from a plurality of predefined gamut descriptors, each gamut descriptor of the plurality of defined gamut descriptors defining a set of upscaling parameters associated with a particular color gamut [col. 4, line 50 – col. 5, line 2; col. 5, line 26 – col. 6, line 32]; 
upscale, using the set of upscaling parameters of the selected gamut descriptor, the color properties for the set of initial color nodes to generate upscaled data [col. 4, line 50 – col. 5, line 2; col. 5, line 26 – col. 6, line 32]; and 
generate, using the upscaled data, a calibration look-up table to be used to color calibrate a printing system [col. 5, line 62 – col. 6, line 2.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rolleston in view of Brother et al. (US 2008/0239418 – hereinafter Brothers.)
Regarding claim 13, 
	Rolleston discloses the claimed limitations as set forth above but fails to expressly disclose the method further comprising generating the color mapping using a tetrahedral tessellation of the up-sampled data.
	However, Brothers teaches a method for making a device link [90 in fig. 2] for a color management system, with an associated imaging apparatus [20 in fig. 2], wherein the device link specifies a transformation of digital-image colorant combinations to imaging-apparatus colorant combinations; wherein :the device link converts the digital image [70 in fig. 2] to a modified digital image [100 in fig. 2] represented using the imaging-apparatus colorant combinations, thereby allowing the imaging apparatus to produce an output image [170 in fig. 2] having output-image colors matching reference-image colors at corresponding physical locations in a reference image [80 in fig. 2]; the color management system uses tetrahedral interpolation, used to determine reference image colors (in the case of a source profile) or imaging-apparatus colorant combinations (in the case of a device link), for all other digital-image colorant combinations; and node output values at each node used in the tetrahedral interpolation of the representative colorant combinations are adjusted such that the interpolation correctly reproduces the associated output values [Abstract; paragraphs 0051 and 0062.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rolleston invention to include means for generating the color mapping using a tetrahedral tessellation of the up-sampled data as taught by Brothers for the purpose of having an imaging apparatus that is capable of rendering a digital image as an output image having output-image colors matching   

Allowable Subject Matter
Claims 6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6,
The primary reason for allowance for this claim is the inclusion of the limitations of the printing system of claim 1, further comprising wherein the controller is to: 
configure an up-sampling model using a radial basis function, the up-sampling model having parameters derived from the selected gamut reference and the measured color properties for the set of initial colors, and 
up-sample the measured color properties for the set of initial colors using the up- sampling model.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claim 9,
The primary reason for allowance for this claim is the inclusion of the limitations of the method of claim 8, further comprising configuring an up-sampling model using a radial 
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claim 10,
	This claim is considered be allowable due to its dependency on claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853